Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 19, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 6 and 11, the original disclosure does not discuss responsive to detecting the user has started to use the vehicle, send user data to the remote server, wherein the user data includes at least one of information indicative of: a number of occupants, a presence of a child passenger, or a commercial use of the vehicle.
	In the Remarks section, Applicant relies on paragraph [0050] of the specification for support for the amendments (p. 6, para. 1).  Paragraph [0050] describes available parking spots that may be used for vehicle sharing, which are determined based on the location of the vehicle and the other users in the community.  However, nothing within the original disclosure, including the portions cited by Applicant for support for the amendments, mentions responsive to detecting the user has started to use the vehicle, send user data to the remote server, wherein the user data includes at least one of information indicative of: a number of occupants, a presence of a child passenger, or a commercial use of the vehicle.  Therefore this limitation is new matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann (US Patent Application Publication No. 20060259353) in view of Iyer (US Patent No. 9,194,710), Stefik (US Patent Application Publication No. 20120092191), and Holland (US Patent Application Publication No. 20120066301).
	Regarding Claim 1, Gutmann teaches a server comprising:  a transceiver configured to communicate data with a remote vehicle computer system and a car-reservation system, wherein the data includes user data indicating information about a plurality of candidate vehicle users (Gutmann ¶51, “a system to verify user identify and reservation status, wherein the system receives identifying information from a potential user, communicates the identifying information to the central reservation system which, in return, prompts the system to allow access to a reserved vehicle from the pool of vehicles available for hire in response to a positive verification of the user identity and his reservation status” (the “system” and “identifying information” teach the claimed “transceiver” and “user data,” respectively, as the system communicates with both the remote vehicle computer mounted inside the vehicle along with central reservation system acting as the car reservation system). ¶55 provides the remote vehicle computer system explained as the in-vehicle computer “each vehicle available for hire includes an in-vehicle computer and a card reader that communicates with the in-vehicle computer. The card reader may be in the vicinity of its associated vehicle (when the vehicle is parked in an assigned parking space) or may be within the vehicle itself.  Each subscriber of the service is issued a personalized identification card.” ¶56 also presents how a computer mounted to the dashboard of vehicle is used.  ¶44 “a pool of vehicles is provided at one or more locations (collection points or collection and return points) for shared use among subscribers. Subscribers may reserve the vehicles for their individual use. Subscribers may include individual subscribers and also may include entities.” ¶6 “the entity may be, for example, a corporate entity or an employer. This entity can allow a group of commuters (in one example, employees) to share the reserved vehicle for part or all of their daily commute to a common destination”); and
	determine a vehicle user from the plurality of candidate vehicle users using the user data (Gutmann ¶52 “each subscriber is given an identifying member number and PIN number. These identifying numbers can provide the central reservation system with information such as whether the subscriber is associated with an entity that is also a subscriber, is an individual authorized for car pool use by a hiring entity, is an individual designated for personal or entity related use by a hiring entity, or is not associated with any entity subscribers.” ¶55 “each vehicle available for hire includes an in-vehicle computer and a card reader that communicates with the in-vehicle computer. The card reader may be in the vicinity of its associated vehicle (when the vehicle is parked in an assigned parking space) or may be within the vehicle itself. Each subscriber of the service is issued a personalized identification card. Access to a reserved vehicle can be achieved by placing the individual's personalized identification card near a particular vehicle's card reader. If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle during the applicable reservation time (through communication with the in-vehicle computer), the card reader allows an access module to unlock the vehicle's doors”),
	determine the vehicle is both rented and the user has rented the vehicle utilizing a car-sharing community (Gutmann ¶52 “the individual is an authorized car pool individual of an entity that has hired vehicle 407 for the duration of the specified time period, in this example 7 a.m. to 8 p.m … This individual may subreserve the vehicle during these time periods and coordinate with his like group members to car pool to the entity's designated common destination,” ¶71 “vehicles are protected from unauthorized use through the use of personalized member cards and associated card readers within the vehicles”).
	Gutmann does not explicitly teach, however Iyer teaches a processor configured to utilize the data to output a car-sharing social-graph, the car-sharing social-graph including graphical output a vehicle for sharing, a vehicle-location, a user-location, and a potential parking-spot for sharing the vehicle (Iyer ¶ Col. 5 lines 65-67 and Col. 6 lines 1-18 “A representation of the position (graphical output) of the motor vehicle (vehicle location) relative to the mobile device (user location) may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle.  Col. 4 line 60 – Col. 5 line 2 “The notification may include a visual display of a position on the mobile device relative to the vehicle's position. For example, the notification may be a map that shows the vehicle position and the mobile device's current position. As the mobile device's position changes, the device may update the map to reflect the change. The map may be displayed once the mobile device is within a preset proximity of the vehicle. In some instances, the notification may include an animation, such as an arrow, that indicates the direction of the user's vehicle and a distance thereto.”  Col. 1 lines 50-53 “The 
processor may generate a notification that indicates the vehicle position of the motor vehicle and store the notification on a computer readable memory of the mobile device”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann by including a processor configured to utilize the data to output a car-sharing social-graph, the car-sharing social-graph including graphical output a vehicle for sharing, a vehicle-location, a user-location, and a potential parking-spot for sharing the vehicle as taught by Iyer to include the above features in the invention of Gutmann. One would be motivated to modify Gutmann with the teachings of Iyer since “when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” (Iyer; Col. 6 lines 15-18).
	Although Gutmann teaches output to a subscriber a potential parking-spot for sharing the vehicle (Gutmann ¶53), Gutmann does not explicitly teach, however Stefik teaches a potential parking-spot for sharing the vehicle determined using the vehicle-location and the user-location” (Stefik ¶139 “the ‘seeking parking’ mode service causes the user device to track the location of the car and calls up the parking services 12 to request nearby parking spaces and their parameters based on the current location and, when applicable, direction and rate of travel of the motor vehicle (step 173). If engaged upon demand, the ‘seeking parking’ mode service is preferably requested by the motorist through a simple voice command or physical gesture, such as the press of a button, and not through, for instance, navigation of a menu of options or other actions that would possibly constitute the improper use of a handheld device while driving. Upon searching the parking records, the parking services 12 ascertains whether any parking spaces 24 are both unoccupied and available within a specified distance of the motor vehicle (step 174).” Claim 5 “a user device having location-sensing capabilities that is onboard the motor vehicle to the server remotely interfacing to the server, wherein an on-going location of the motor vehicle is monitored through the user device providing the location of the motor vehicle to the server and navigating the driver to the reserved unoccupied parking space.”  ¶193 “FIG. 19 is a flow diagram showing a routine for a tourist privileges service 250 for use in the parking services 12 of FIG. 1. The tourist privileges service includes two separate yet related processes. The first process involves the issuing of tourist parking identification cards (step 251). For example, a rental car agency may issue these cards to customers, who wish to conveniently run their curb-side parking charges through their rental car contract. The parking identification card may be offered by tourism bureaus, hotels, rental car companies, and the like”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the potential parking-spot for sharing a vehicle determined using the vehicle-location and the user-location as taught in Stefik with the shared vehicle transportation system of Gutmann to enable the system to locate a parking spot that is nearby vehicle-location and the user-location (Stefik ¶139).
	Gutmann does not explicitly teach, however Holland teaches a processor configured to remotely unlock the vehicle via a signal from the server (Holland ¶14 “The vehicle 12 includes on-board telematics 14 that receive diagnostic and other information from various systems on the vehicle 12 and transmit that information to an OnStar.TM. server 16, or service center, using a cellular network including cell towers 18 … the user of the vehicle 12 can contact the OnStar.TM. server 16 by telephone to provide commands to the on-board telematics 14 to cause the vehicle 12 to perform some operation, such as unlocking the vehicle doors,” ¶6 “OnStar.TM. also offers a number of other features, including … remote door unlock”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of remotely unlocking the vehicle via a signal from the server as taught in Holland with the shared vehicle transportation system of Gutmann to enable the user “to have more information about his or her vehicle and provide certain vehicle functions remotely” (Holland ¶6) and “easy communication with the vehicle” (Holland ¶18).
	Regarding Claim 3, Gutmann in view of Iyer, Stefik, and Holland teach the limitations of claim 1 as discussed above.  Gutmann further teaches wherein the data includes local data including information about the car-sharing community (Gutmann Fig. 4A-4D and ¶52, provide local information about the car sharing community as it shows availabilities of the vehicles and schedule for vehicles for their collection and returns),
	wherein the local data includes at least road information or event information (Gutmann ¶66 “At the central reservation center, the current positions of the vehicles of the pool of vehicles can then be indicated, for example on a map.”  A map includes road information).
	Regarding Claim 6, Gutmann in view of Iyer, Stefik, and Holland teach the limitations of claim 1 as discussed above.  Gutmann further teaches wherein the user data includes at least one of information indicative of:  a number of occupants, a presence of a child passenger, or a commercial use of the vehicle (Gutmann ¶52 “each subscriber is given an identifying member number and PIN number. These identifying numbers can provide the central reservation system with information such as whether the subscriber is associated with an entity that is also a subscriber, is an individual authorized for car pool use by a hiring entity, is an individual designated for personal or entity related use by a hiring entity, or is not associated with any entity subscriber.”  ¶54 “When an individual is authorized to retrieve and/or return a vehicle on behalf of an entity, this information can be attached to the individual's member number and pin number.” ¶6 “the entity may be, for example, a corporate entity or an employer.”  ¶41 “An entity also can include a business, a partnership, a corporation, a team, a school, a club, an organization, a store, etc. Entity also can refer to two or more partnerships, corporations, teams, schools, clubs, organizations, or stores, etc. in any combination that come together for a common purpose”).
	Regarding Claim 10, Gutmann in view of Iyer, Stefik, and Holland teach the limitations of claim 1 as discussed above.  Gutmann does not explicitly teach, however Iyer teaches wherein the social-graph includes a graphical display depicting a relationship between the vehicle and one or more users within a car-sharing community (Iyer; Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position of the motor vehicle relative to the mobile device (representation is a graph that shows the vehicle’s location based on GPS and location of user) may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle). The motivation to combine Gutmann in view of Iyer is discussed in claim 1 above and incorporated herein.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Stefik, Holland, and Behr (WIPO No. 2016040888 A1).
	Gutmann in view of Iyer, Stefik, and Holland teach the limitations of claim 1 as discussed above.  Gutmann further teaches […] a recommendation for a vehicle drop-off location (Gutmann ¶8 states that the drop-off or return point is for the vehicle to be returned back to the location it is picked-up or collected from).
	Gutmann does not explicitly teach, however Behr teaches wherein the social-graph outputs […] (Behr ¶16-¶18, “The customer user interface may present the user with a map for selecting a drop off location, or a text box for entering an address, or combinations thereof” (customer inputs an address, and then based off that address put in, the system determines the most appropriate agent and most appropriate parking location to pick up or store vehicle and it's ’resented on a map through the user interface)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann in view of Iyer, Stefik, and Holland by including the social-graph outputs […]” as taught by Behr to include the above features in the invention of Gutmann in view of Iyer, Stefik, and Holland. One would be motivated to modify Gutmann in view of Iyer, Stefik, and Holland with the teachings of Behr since “a map is presented to show user where vehicle can be dropped off” (Behr ¶16).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Stefik, Holland, and Beaurepaire (US Patent Application Publication No. 20160189098).
	Regarding Claim 8, Gutmann in view of Iyer, Stefik, and Holland teach the limitations of claim 1 as discussed above.  Gutmann does not explicitly teach, however Beaurepaire teaches wherein the processor is further configured to utilize a cost-optimizer to update and identify a non-active node (Beaurepaire ¶80 states “the configuration platform 109 may cause cost optimization of a shared vehicle or a rental vehicle used for accepting and storing the delivery. When a vehicle is optimized for cost, the vehicle is required for storing delivery for as short time period as possible. In such cases the location of the vehicle would be potentially closer to the user's current location, or along the user's upcoming route” (cost optimization is performed for delivery using a shared vehicle, the non-active node is the user, as it states the vehicle would be potentially closer to the user's current location). Further states "optimization of location may also take in to account the delivery company's usual delivery route and match the route to the potential route of the user's vehicle and/or friend's vehicle and/or shared vehicle and/or rental vehicle" (as the optimization takes account of the delivery it serves as an update as it examines the route to match with a potential route of the user’s vehicle)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann in view of Iyer, Stefik, and Holland by including “the processor is further configured to utilize a cost-optimizer to update and identify a non-active node” as taught by Beaurepaire to include the above features in the invention of Gutmann in view of Iyer, Stefik, and Holland. One would be motivated to modify Gutmann in view of Iyer, Stefik, and Holland with the teachings of Beaurepaire since “this may allow generating savings for the delivery company in addition to making safe delivery of the goods” (Beaurepaire ¶80).
	Regarding Claim 9, Gutmann in view of Iyer, Stefik, Holland, and Beaurepaire teach the limitations of claim 8 as discussed above.  Gutmann does not explicitly teach, however Beaurepaire teaches wherein the non-active node is a user of the car-sharing community (Beaurepaire, as mentioned in ¶80 the non-active node is a user. ¶86 further identifies the user of a car sharing community as it states the user having a subscription with the car sharing service “the identification of the user 809, the identification of the user's 809 subscription with the car sharing service”). The motivation to combine Gutmann in view of and further in view of Beaurepaire is discussed in claim 8 above and incorporated herein.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer and Holland.
	Regarding Claim 11, Gutmann teaches a vehicle computer system, comprising:  a transceiver configured to communicate data with a remote server including vehicle data, vehicle reservation data, and […] from the remote server related to the vehicle and the vehicle reservation (Gutmann ¶51, “communicates the identifying information to the central reservation system which, in return, prompts the system to allow access to a reserved vehicle from the pool of vehicles available for hire in response to a positive verification of the user identity and his reservation status” (the main system is the transceiver as it communicates with both the remote vehicle computer mounted inside the vehicle which produces vehicle data along with central reservation system acting as the car/vehicle reservation system). ¶55 provides the remote vehicle computer system explained as the in-vehicle computer “each vehicle available for hire includes an in-vehicle computer and a card reader that communicates with the in-vehicle computer. The card reader may be in the vicinity of its associated vehicle (when the vehicle is parked in an assigned parking space) or may be within the vehicle itself”. ¶56 also presents how a computer mounted to the dashboard of vehicle is used);
	a processor configured to utilize the data to authenticate a user and a vehicle after authenticating the vehicle reservation (Gutmann ¶47, teaches starting point for the user (user location), collection and return point, (vehicle location and potential parking spot), a vehicle designated for the entity (a vehicle for sharing). ¶55 mentions “If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle during the applicable reservation time (through communication with the in-vehicle computer), the card reader allows an access module to unlock the vehicle's doors. While the card reader may obtain such reservation information from the central reservation system through the computer found within its particular vehicle which may in turn communicate with the central reservation system, this card reader also may communicate with the central reservation system directly”, which mentions that the user has a card, and when card approaches card reader of vehicle, it communicates with the server to verify if this user has reservation rights for the vehicle), and
	responsive to detecting the user has started to use the vehicle, send user data to the remote server, wherein the user data includes at least one of information indicative of: a number of occupants, a presence of a child passenger, or a commercial use of the vehicle (Gutmann ¶52 “each subscriber is given an identifying member number and PIN number. These identifying numbers can provide the central reservation system with information such as whether the subscriber is associated with an entity that is also a subscriber, is an individual authorized for car pool use by a hiring entity, is an individual designated for personal or entity related use by a hiring entity, or is not associated with any entity subscriber.”  ¶54 “When an individual is authorized to retrieve and/or return a vehicle on behalf of an entity, this information can be attached to the individual's member number and pin number.” ¶6 “the entity may be, for example, a corporate entity or an employer.”  ¶41 “An entity also can include a business, a partnership, a corporation, a team, a school, a club, an organization, a store, etc. Entity also can refer to two or more partnerships, corporations, teams, schools, clubs, organizations, or stores, etc. in any combination that come together for a common purpose.” ¶55 “each vehicle available for hire includes an in-vehicle computer and a card reader that communicates with the in-vehicle computer. The card reader may be in the vicinity of its associated vehicle (when the vehicle is parked in an assigned parking space) or may be within the vehicle itself. Each subscriber of the service is issued a personalized identification card. Access to a reserved vehicle can be achieved by placing the individual's personalized identification card near a particular vehicle's card reader. If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle during the applicable reservation time (through communication with the in-vehicle computer), the card reader allows an access module to unlock the vehicle's doors”).
	Gutmann does not explicitly teach, however Iyer teaches […] social-graph data […]; and a display configured to output the social graph data (Iyer Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position of the motor vehicle (social graph data as it’s a representation displayed for location of the vehicle via GPS) relative to the mobile device may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle.  Iyer; Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position of the motor vehicle (social graph data as it’s a representation displayed for location of the vehicle via GPS) relative to the mobile device may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann by including “[…] social-graph data […], a display configured to output the social graph data” as taught by Iyer to include the above features in the invention of Gutmann. One would be motivated to modify Gutmann with the teachings of Iyer since “when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” (Iyer; Col. 6 lines 15-18).
	Gutmann does not explicitly teach, however Holland teaches unlock the vehicle in response to a signal received directly from an off-board server authenticating the user (Holland ¶14 “the user of the vehicle 12 can contact the OnStar.TM. server 16 by telephone to provide commands to the on-board telematics 14 to cause the vehicle 12 to perform some operation, such as unlocking the vehicle doors,” ¶6 “OnStar.TM. also offers a number of other features, including … remote door unlock,” ¶4 “The particular network goes through a validation process, typically by sending a message to the email address entered by the user to verify that it is authentic. Once the particular user is verified and creates a profile on the network, that user can now gain access to the particular features provided by the network”).
	It would have been obvious to a person having ordinary skill in the art to include in the shared vehicle transportation system of Gutmann the process of unlocking the vehicle in response to a signal received directly from an off-board server as taught in Holland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shared vehicle transportation system where the vehicle is unlocked in response to a signal received directly from an off-board server.
	Regarding Claim 12, Gutmann in view of Iyer and Holland teach the limitations of claim 11 as discussed above.  Gutmann further teaches the data further includes user data indicating information about a user within a car-sharing community (Gutmann; ¶7, “a system to verify user identify and reservation status, wherein the system receives identifying information from a potential user” (data about the user is received to identify information from a potential user)).
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Stefik, Iyer, Holland, and Kleve (US Patent Application Publication No. 20140129053).
	Regarding Claim 13, Gutmann teaches a method for car sharing, comprising:  communicating data from an off-board server to a remote vehicle computer system and a car-reservation system (Gutmann; ¶51, “communicates the identifying information to the central reservation system which, in return, prompts the system to allow access to a reserved vehicle from the pool of vehicles available for hire in response to a positive verification of the user identity and his reservation status” (the main system is the off-board server as it communicates with both the remote vehicle computer mounted inside the vehicle along with central reservation system acting as the car reservation system). ¶55 provides the remote vehicle computer system explained as the in-vehicle computer “each vehicle available for hire includes an in-vehicle computer and a card reader that communicates with the in-vehicle computer. The card reader may be in the vicinity of its associated vehicle (when the vehicle is parked in an assigned parking space) or may be within the vehicle itself”. ¶56 also presents how a computer mounted to the dashboard of vehicle is used);
	unlocking a vehicle in response to authenticating a user participating in a community of the social-graph (Gutmann; ¶55 “If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle during the applicable reservation time (through communication with the in-vehicle computer), the card reader allows an access module to unlock the vehicle's doors.” ¶41 “As used herein, the term "entity" refers to a group of people (two or more) that come together for a common purpose. Thus, in its most basic sense, entity can refer to two people with a common purpose. An entity also can include a business, a partnership, a corporation, a team, a school, a club, an organization, a store, etc. Entity also can refer to two or more partnerships, corporations, teams, schools, clubs, organizations, or stores, etc. in any combination that come together for a common purpose”);
	communicating, from the vehicle computer system to the off-board server, a user data indicative of user information (see ¶56 “to enable ignition of the vehicle, the authorized individual must provide his personalized pin number to the particular vehicle's computer (for instance, and without limitation, a computer mounted into the dashboard of the vehicle). This computer communicates the individual's pin number to the central reservation system which again verifies reservation time and authorization to retrieve the vehicle. If verification occurs, the central reservation system allows the in-vehicle computer to enable the ignition. At this time, the authorized individual is able to remove the hired vehicle from the collection and return point on behalf of the hiring entity. The card reader or the computer in the vehicle can record and report the time when a vehicle is accessed and/or the ignition enabled and transmit this information to the central reservation system”); and
	optimizing a cost for sharing the vehicle using the user data (Gutmann ¶4 “As more and more riders subscribe to the services, more cars will be taken off the road and less gridlock will occur. Individual subscribers also save time and cost when freed of car ownership, maintenance and insurance costs” (emphasis added), ¶55 “each vehicle available for hire includes an in-vehicle computer and a card reader that communicates with the in-vehicle computer. The card reader may be in the vicinity of its associated vehicle (when the vehicle is parked in an assigned parking space) or may be within the vehicle itself. Each subscriber of the service is issued a personalized identification card. Access to a reserved vehicle can be achieved by placing the individual's personalized identification card near a particular vehicle's card reader. If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle during the applicable reservation time (through communication with the in-vehicle computer), the card reader allows an access module to unlock the vehicle's doors.”  The cost optimization is achieved using the user data (personalized identification card)).
	Gutmann does not explicitly teach, however Stefik teaches determining a potential parking-spot for sharing a vehicle using a vehicle-location of the vehicle and a user-location” (Stefik ¶139 “the ‘seeking parking’ mode service causes the user device to track the location of the car and calls up the parking services 12 to request nearby parking spaces and their parameters based on the current location and, when applicable, direction and rate of travel of the motor vehicle (step 173). If engaged upon demand, the ‘seeking parking’ mode service is preferably requested by the motorist through a simple voice command or physical gesture, such as the press of a button, and not through, for instance, navigation of a menu of options or other actions that would possibly constitute the improper use of a handheld device while driving. Upon searching the parking records, the parking services 12 ascertains whether any parking spaces 24 are both unoccupied and available within a specified distance of the motor vehicle (step 174).” Claim 5 “a user device having location-sensing capabilities that is onboard the motor vehicle to the server remotely interfacing to the server, wherein an on-going location of the motor vehicle is monitored through the user device providing the location of the motor vehicle to the server and navigating the driver to the reserved unoccupied parking space.”  ¶193 “FIG. 19 is a flow diagram showing a routine for a tourist privileges service 250 for use in the parking services 12 of FIG. 1. The tourist privileges service includes two separate yet related processes. The first process involves the issuing of tourist parking identification cards (step 251). For example, a rental car agency may issue these cards to customers, who wish to conveniently run their curb-side parking charges through their rental car contract. The parking identification card may be offered by tourism bureaus, hotels, rental car companies, and the like”) (please see claim 1 rejection for combination rationale).
	Gutmann does not explicitly teach, however Iyer teaches outputting at a remote mobile phone a car-sharing social-graph, the car-sharing social-graph including graphical output depicting the vehicle, the vehicle-location, the user-location, and the potential parking-spot, a vehicle displayed on the social-graph (Iyer Col. 5 lines 65-67 and Col. 6 lines 1-18 “A representation of the position (graphical output) of the motor vehicle (vehicle location) relative to the mobile device (user location) may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle.  Col. 4 line 60 – Col. 5 line 2 “The notification may include a visual display of a position on the mobile device relative to the vehicle's position. For example, the notification may be a map that shows the vehicle position and the mobile device's current position. As the mobile device's position changes, the device may update the map to reflect the change. The map may be displayed once the mobile device is within a preset proximity of the vehicle. In some instances, the notification may include an animation, such as an arrow, that indicates the direction of the user's vehicle and a distance thereto”) (please see claim 1 rejection for combination rationale).
	Gutmann does not explicitly teach, however Holland teaches remotely unlocking a vehicle, wherein the remotely unlocking is in response to a signal received at the vehicle directly from the off-board server (Holland ¶14 “The vehicle 12 includes on-board telematics 14 that receive diagnostic and other information from various systems on the vehicle 12 and transmit that information to an OnStar.TM. server 16, or service center, using a cellular network including cell towers 18 … the user of the vehicle 12 can contact the OnStar.TM. server 16 by telephone to provide commands to the on-board telematics 14 to cause the vehicle 12 to perform some operation, such as unlocking the vehicle doors,” ¶6 “OnStar.TM. also offers a number of other features, including … remote door unlock”) (please see claim 1 rejection for combination rationale).
	Gutmann does not explicitly teach, however Kleve teaches sending an alert notifying an owner of the vehicle of a potential user of the vehicle determined using the user information (see [0063] “Additional Temporary User identification 504 may be sent to the vehicle Owner allowing for this information to be entered into the server and used as a virtual key, or in addition to the virtual key, allowing the Temporary User access to the Owner's vehicle while enabling a keyless drive-away. The Temporary User identification and virtual key may be sent in an encrypted message to the VCS, Temporary User's nomadic device, and/or vehicle Owners nomadic device. The Temporary User's information for vehicle authorization credential verification 516 may include, but not limited to fingerprint recognition of user, photos of credit cards, photo of forms of ID, facial recognition, voice print recognition, matrix barcode (ex. two-dimensional code), code word or code phrase for speech recognition, temporary mobile web login IDs and password, or other types of unique Temporary User identification,” [0082] “Once a Temporary User has selected the owner's vehicle to rent, the vehicle rental authorization system may notify the owner of a rental request”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of alerting the owner of a potential user of the vehicle determined using user information as taught in Kleve with the shared vehicle transportation system of Gutmann to enable the owner to accept or decline the potential user (Kleve [0083] - [0084]).
	Regarding Claim 14, Gutmann in view of Stefik, Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes user data indicating information about a user within a car-sharing community (Gutmann ¶7, “a system to verify user identify and reservation status, wherein the system receives identifying information from a potential user” (data about the user is received to identify information from a potential user)).
	Regarding Claim 15, Gutmann in view of Stefik, Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes local data including information about the car-sharing community (Gutmann Fig. 4A-4D and ¶52, provide local information about the car sharing community as it shows availabilities of the vehicles and schedule for vehicles for their collection and returns).
	Regarding Claim 16, Gutmann in view of Stefik, Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes vehicle-access control data indicating information about the availability of the vehicle (Gutmann Fig. 4A-4D provide information to when vehicles used in car sharing community will be available. ¶52, “The depicted schedule shows vehicle availability for a collection and return point that has two vehicles that are reserved for entity use during the hours of 7 a.m. and 7 p.m” again pointing out that the schedule provides the availability and also provides the return point for reserved vehicles).
	Regarding Claim 17, Gutmann in view of Stefik, Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the method further includes utilizing vehicle-access control data to authenticate a potential user of the vehicle (Gutmann; ¶55 states “Each subscriber of the service is issued a personalized identification card. Access to a reserved vehicle can be achieved by placing the individual's personalized identification card near a particular vehicle's card reader. If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle” (so by using the personal identifier provided to a user, when a user is at the vehicle, the card reader in the vehicle reads the identification of the identifier to allow access for the vehicle)).
	Regarding Claim 18, Gutmann in view of Stefik, Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes vehicle data indicating information about a vehicle (Gutmann; ¶58, “the central reservation system can inform the subscriber about availability of vehicles at specific collection and return points” (the information presented in regards to a vehicle is the availability and the pick up and drop off points for those vehicles)).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Stefik, Iyer, Holland, Kleve, and Behr.
	Gutmann in view of Stefik, Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann further teaches […] a recommendation for a vehicle drop-off location (Gutmann ¶8 states that the drop-off or return point is for the vehicle to be returned back to the location it is picked-up or collected from).
	Gutmann does not explicitly teach, however Behr teaches wherein the social-graph outputs […] (Behr ¶16-¶18, “The customer user interface may present the user with a map for selecting a drop off location, or a text box for entering an address, or combinations thereof” (customer inputs an address, and then based off that address put in, the system determines the most appropriate agent and most appropriate parking location to pick up or store vehicle and it's ’resented on a map through the user interface)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann in view of Iyer, Holland, and Kleve by including the social-graph outputs […]” as taught by Behr to include the above features in the invention of Gutmann in view of Iyer, Holland, and Kleve. One would be motivated to modify Gutmann in view of Iyer, Holland, and Kleve with the teachings of Behr since “a map is presented to show user where vehicle can be dropped off” (Behr ¶16).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Stefik, Iyer, Holland, Kleve, and Beaurepaire.
	Gutmann in view of Stefik, Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann does not explicitly teach, however Beaurepaire teaches wherein the method further includes utilizing a cost-optimizer to update and identify a non-active node (Beaurepaire ¶80 states “the configuration platform 109 may cause cost optimization of a shared vehicle or a rental vehicle used for accepting and storing the delivery. When a vehicle is optimized for cost, the vehicle is required for storing delivery for as short time period as possible. In such cases the location of the vehicle would be potentially closer to the user's current location, or along the user's upcoming route” (cost optimization is performed for delivery using a shared vehicle, the non-active node is the user, as it states the vehicle would be potentially closer to the user's current location). Further states "optimization of location may also take in to account the delivery company's usual delivery route and match the route to the potential route of the user's vehicle and/or friend's vehicle and/or shared vehicle and/or rental vehicle" (as the optimization takes account of the delivery it serves as an update as it examines the route to match with a potential route of the user’s vehicle)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann in view of Iyer, Holland, and Kleve by including “the processor is further configured to utilize a cost-optimizer to update and identify a non-active node” as taught by Beaurepaire to include the above features in the invention of Gutmann in view of Iyer, Holland, and Kleve. One would be motivated to modify Gutmann in view of Iyer, Holland, and Kleve with the teachings of Beaurepaire since “this may allow generating savings for the delivery company in addition to making safe delivery of the goods” (Beaurepaire ¶80).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Stefik,  Iyer, Holland, Kleve, and Rao (US Patent Application Publication No. 20110267186).
	Gutmann in view of Stefik, Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann does not explicitly teach, however Rao teaches wherein the user information is indicative of a plurality of user being in the vehicle (see [0017] “driver display 44 may be provided with an occupant status alert indicating occupant presence and the seatbelt status for seats having occupants,” [0018] “the image(s) are processed to detect occupants … an alert to a vehicle operator concerning unlatched occupants is provided,” [0019] “the thermal images are processed to detect one or more occupants … control passes to 126 if one or more occupants are detected,” Claim 9 “processing the images for indicia of occupants wherein the indicia include at least thermal profile and movement”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user information indicative of a plurality of user being in the vehicle as taught in Rao with the shared vehicle transportation system of Gutmann to enable the system respond to the presence of the users, such as providing: an alert as to the presence of the users and providing a response based on the nature of the users (Rao [0002]).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Stefik, Iyer, Holland, Kleve, and Lors (US Patent No. 8170745).
	Gutmann in view of Stefik, Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann does not explicitly teach, however Lors teaches wherein the user information is indicative of a child being in the vehicle (see Abstract “As the child enters the bus, the child would insert a personalized identification card, thereby recording the child's seat location and presence”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the user information (indication of a child being in the vehicle) in Lors with the user information (pin number) in Gutmann.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of user information that is communicated from a vehicle to a server, where the user information includes indication of a child being in the vehicle.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Stefik, Iyer, Holland, Kleve, and Rines.
	Gutmann in view of Stefik, Iyer, Holland, and Kleve teach the limitations of claim 13 as discussed above.  Gutmann does not explicitly teach, however Rines teaches wherein the user information is indicative of a commercial operation (see [0053] “the ATS 380 may access a traveler profile 320 for the relevant individual. The traveler profile 320 may comprise any relevant information relating to the traveler, such as … any other information specific to the user or the type of travel or business nature that they are traveling for and/or that may be useful in arranging travel for the individual”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the user information indicative of a commercial operation as taught in Rines with the shared vehicle transportation system of Gutmann to enable the system to make travel arrangements for the user (Rines [0053]).

Response to Arguments
Applicant’s arguments filed April 19th, 2022 regarding the claim objections and the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The claim objections and the 35 U.S.C. 112 rejections have been withdrawn.
Applicant argues that the cited art fails to teach:
utilize the data to output on a mobile phone a car-sharing social-graph, the
car-sharing social-graph including graphical output depicting a vehicle for sharing,
a vehicle-location, a user-location, and a potential parking-spot for sharing the
vehicle determined using the vehicle-location and the user-location

(p. 7, para. 2 – p. 8, para. 1 (emphasis added)).  As described more fully above, such features are taught by the combination of Gutmann and Stefik.
Applicant argues that the cited art fails to teach:
responsive to detecting the user has started to use the vehicle, send user data
to the remote server, wherein the user data includes at least one of information
indicative of: a number of occupants, a presence of a child passenger, or a
commercial use of the vehicle

(p. 8, para. 2-3).  As described more fully above, such features are taught by Gutmann.
Applicant argues that the cited art fails to teach:

determining a potential parking-spot for sharing a vehicle using a vehicle-location
of the vehicle and a user location; communicating, from the vehicle computer system to the off-board server, a user data indicative of user information; sending an alert notifying an owner of the vehicle of a potential user of the vehicle determined using the user information

(p. 8, para. 4-5).  As described more fully above, such features are taught by the combination of Gutmann, Stefik, and Kleve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                       
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        

/OMAR ZEROUAL/Primary Examiner, Art Unit 3628